DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are currently pending in the instant Application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonas A. Pologe, US 5,335,659.
Regarding claim 1, Pologe discloses a nasal cannula (Figure 1, 100 as per Column 4, lines 42-52) comprising a tube (116) for supplying oxygen (the recited provided oxygen) and a pair of nostril inserts (the assembly of 105 and 117 and the assembly of 106 and 118, each assembly an insert) each of which has a flow channel (the channel of 117 and the channel of 188, each of 117 and 118 being a passage as recited) for supplying oxygen (recited) and which are inserted into right and left nostrils (as shown in Figures 3 and 4, as per Column 3, lines 10-16), respectively, of a patient (Figure 1 being a front view as per Column 2, lines 25-30, thus 117 being disposed in a right nostril and 118 in a left nostril, in use as depicted), wherein the nostril inserts are provided on a base (body 107 apart from 105 and 106) provided at a distal end of the tube(the right end of 116, such as would be distal from the oxygen source supplying the recited oxygen to 103) so that the nostril inserts communicate with the tube (oxygen 

Regarding claim 3, the protrusions are swelled portions (as depicted and as per Column 4, lines 9-18) of walls of the tubular portions (being fixed to 105 and 106 as portions of the walls of 117 and 118).
Regarding claim 4, the protrusions are knots (being protrusions as per Column 4, lines 9-18, thus knots) integrally formed (being fixedly attached) on outer wall surfaces *the wall surfaces facing the nasal septum in use) of the tubular portions.
Regarding claim 5, surfaces of the protrusions (the arcuate forms of 112 shown in Figure 1) which face each other have an arc-shaped outline (being generally arcuate, in a direction of the longitudinal axes of 117 and 118) with respect to an axial direction (that of the longitudinal axes of 117 and 118, effectively vertical as depicted) of the nostril inserts.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pologe as applied to claim 1 above in view of Halling et al., US 2010/0043801. Said base assumes the form of a tubular member (a tubular form extending horizontally as shown in Figure 1) whose other end (that coupling to 116, an other end relative to the end coupling to 115) is open, proximal ends of the nostril inserts (the lower ends of 105 and 106) are juxtaposed (being disposed along the length of 107) along an axial direction (being disposed along the central, longitudinal axis of 107, extending perpendicular there-to) of the tubular member.  Pologe does not disclose one end of said tubular member to be closed, both ends being rather open to respective air passages.
Halling teaches a tubular member (Figure 2, 202 as per Paragraph 32) of a base of a nasal cannula (as recited in Paragraph 31) who one end is closed (the right end of 202 as depicted being closed by lacking an aperture 204) and the other end (that having 204) is open.  Halling teaches the arrangement of the tubular member having a closed end and open end as an alternative to having dual open ends (as per Paragraph 32 wherein the202 alternately has dual apertures 204) in the manner of Pologe. 
Halling and Pologe are analogous in that both are from the field of nasal cannulae.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to substitute the closed end of Halling for the open end of Pologe, accordingly substituting the single supply tube arrangement of Halling for the dual supply tube arrangement in Pologe.  It would have been obvious to do so as a matter of substituting one known element (a single supply tube and closed end) for another (dual supply tubes and dual open ends).  The substitution would have been obvious to one of ordinary skill in the art prior to the filing date of the invention since the substitution would have yielded predictable results, namely, delivery of oxygen to a nasal interface.  Further it would have been obvious to do so for the purpose, as taught by Halling of achieving desirably light weight .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pologe as applied to claim 1 above in view of Hill et al., US 2002/0096174. The nasal cannula of Pologe supplies oxygen to the patient (oxygen administration as per Columns 4-5, lines 65-3) from an oxygen supply source (inherently, that coupled to 102 and 103 for supply of the recited oxygen) however does not disclose said source to be a medical oxygen concentrator serving as said oxygen supply source.
Hill teaches a medical oxygen concentrator (102, including nominal concentrator 114, thus 102 as an assembly being an oxygen concentrator, as per the Abstract and Paragraph 30) serving as said oxygen supply source for a nasal cannula (Paragraph 3).
Hill and Pologe are analogous in that both are from the field of oxygen therapy via nasal cannulae.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to apply the concentrator of Hill as the oxygen source of Pologe.  It would have been obvious to do so for the purpose or achieving a source of the oxygen called for by Pologe via a suitable means known in the art of oxygen therapy and for the purpose as taught by Hill in the Abstract thereof of providing a portable means for oxygen delivery.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785



/NED T HEFFNER/Examiner, Art Unit 3785